                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION
JULIAN EARL,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 19-1253-JDT-cgc
                                                 )
JACKSON-MADISON COUNTY                           )
GENERAL HOSPITAL,                                )
                                                 )
       Defendant.                                )


                           ORDER DISMISSING CASE,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On October 24, 2019, Plaintiff Julian Earl, who at the time of filing was incarcerated at the

Madison County Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se civil

complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) Shortly thereafter, he

notified the Court he had been released and provided his new address. (ECF No. 6.) After Earl

submitted a non-prisoner financial affidavit, the Court granted leave to proceed in forma pauperis.

(ECF No. 10.) The Clerk shall record the Defendant as the Jackson-Madison County General

Hospital (Hospital).1

       Earl alleges that on August 28, 2019, he was admitted into the intensive-care unit at the

Hospital for chest pains and an elevated heart rate. (ECF No. 1 at PageID 2.) He spent three days

there before being moved to a “regular room” for three more days. (Id.) On September 3, 2019,



       1
       In the complaint, Earl identified the Hospital only as the “Jackson General Hospital.”
(ECF No. 1 at PageID 1-2.)
an unnamed “on Duty Dr.” informed Earl that the Hospital was releasing him even though, Earl

alleges, no one had “reset” his pacemaker/defibrillator. (Id.) When Earl returned to the CJC, he

was placed back in a pod, and his defibrillator “went off everyday at 10:15 for 14 days.” (Id.) The

CJC returned Earl to the Hospital, where he spent thirteen additional days. (Id.) Earl then was

again released because, he alleges, “the officers watching me told them that I had court that day.”

(Id.)2

         Earl seeks compensation for his pain and suffering and for the “stress of being handcuffed

and shackled to the bed 24-7 and being given fluid pills which caused me to have to go to the

Bathroom 7 times a day[,] and I had to wait on them to release me.” (Id. at PageID 3.) He also

seeks compensatory damages “for having to worry” if his defibrillator was going to work correctly

if his heart did “act up[,] since it went off every day[,] and I couldn’t sleep at all.” (Id.)

         The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

         (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
         granted; or
         (2)    seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

         In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-



         2
        Earl alleged much of the same in a complaint he filed in another case before this Court,
in which he sued the medical provider at the CJC. See Earl v. Quality Corr. Health Care,
No. 19-1214-JDT-cgc (W.D. Tenn. Dec. 9, 2019) (order dismissing complaint but granting leave
to amend, ECF No. 20 at PageID 78).

                                                   2
pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Earl filed his complaint on the form used for commencing actions pursuant to 42 U.S.C.

§ 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .




                                                  3
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Claims brought under § 1983 regarding the denial of medical care arise under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501

U.S. 294, 297 (1991). Under Estelle v. Gamble, 429 U.S. 97, 104 (1976), “deliberate indifference

to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ .

. . proscribed by the Eighth Amendment.” However, not “every claim by a prisoner that he has

not received adequate medical treatment states a violation of the Eighth Amendment.” Id. at 105.

To state a cognizable claim, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs. It is only such indifference that can

offend ‘evolving standards of decency’ in violation of the Eighth Amendment.” Id. at 106.

       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson,

501 U.S. at 298. The objective component of an Eighth Amendment claim based on a lack of

medical care requires that a prisoner have a serious medical need. Blackmore v. Kalamazoo Cnty.,

390 F.3d 890, 895 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir. 1994). “[A]

medical need is objectively serious if it is ‘one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would readily recognize the necessity for

a doctor’s attention.’” Blackmore, 390 F.3d at 897; see also Johnson v. Karnes, 398 F.3d 868, 874

(6th Cir. 2005). In this case, the Court will presume that Earl’s heart condition was a serious

medical need.




                                                 4
       To establish the subjective component of an Eighth Amendment violation, a prisoner must

demonstrate that the defendant acted with the requisite intent, that is, that he had a “sufficiently

culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 302-03. The

plaintiff must show that the defendants acted with “deliberate indifference” to a substantial risk

that the prisoner would suffer serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at 303;

Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009); Woods v. Lecureux, 110 F.3d

1215,1222 (6th Cir. 1997). “[D]eliberate indifference describes a state of mind more blameworthy

than negligence.” Farmer, 511 U.S. at 835. A defendant cannot be found liable under the Eighth

Amendment unless he subjectively knows of an excessive risk of harm to an inmate’s health or

safety and disregards that risk. Id. at 837.

       Earl has not sufficiently alleged the subjective component of an Eighth Amendment

violation because he does not identify any individual who was responsible for denying him

adequate medical care; the only Defendant he names is the Hospital itself. However, even had

Earl named a proper Defendant, his allegations do not rise to the level of an Eighth Amendment

violation. He alleges that Hospital personnel released him back to the CJC without resetting his

defibrillator, which then went off every day at the same time until he was again sent to the Hospital,

but he does not allege how the apparent malfunction affected his heart condition or that it caused

any specific harm. He states only that he had to worry whether the defibrillator would work

correctly if he did experience an actual problem with his heart. Earl also does not allege that any

Hospital personnel knew that not resetting his defibrillator would create a substantial risk of

serious harm and deliberately disregarded that risk.

       Though Earl alleges he was handcuffed and shackled to the bed all the time he was in the

Hospital and had to wait for someone to release him before he could go to the bathroom, he does



                                                  5
not allege this caused him any actual harm. He alleges only stress and inconvenience. In addition,

Earl also fails to allege it was Hospital personnel, rather than CJC personnel, who required him to

remain restrained.

       To the extent Earl intends to allege a claim under Tennessee law for medical malpractice,

the Court declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367(a). The Court

also does not have independent subject-matter jurisdiction over any state-law claim because Earl

has not alleged diversity of citizenship under 28 U.S.C. § 1332.

       For the foregoing reasons, Earl’s complaint fails to state a claim on which relief may be

granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001)

(“This does not mean, of course, that every sua sponte dismissal entered without prior notice to

the plaintiff automatically must be reversed. If it is crystal clear that . . . amending the complaint

would be futile, then a sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284

(10th Cir. 2001) (“We agree with the majority view that sua sponte dismissal of a meritless

complaint that cannot be salvaged by amendment comports with due process and does not infringe

the right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.




                                                  6
        In conclusion, the Court DISMISSES this case with prejudice in its entirety for failure to

state a claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2) (B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

        Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by Earl

in this case would be taken in good faith. The good faith standard is an objective one. Coppedge

v. United States, 369 U.S. 438, 445 (1962). It would be inconsistent for a district court to determine

that a complaint should be dismissed prior to service on the Defendants but has sufficient merit to

support an appeal in forma pauperis. See Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir.

1983). The same considerations that lead the Court to dismiss this case for failure to state a claim

also compel the conclusion that an appeal would not be taken in good faith.

        It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal by Earl in this matter would not be taken in good faith. Leave to

appeal in forma pauperis is, therefore, DENIED.

        For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Earl, this is the second

dismissal of one of his cases as frivolous or for failure to state a claim.3 This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

        The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                          s/ James D. Todd
                                                         JAMES D. TODD
                                                         UNITED STATES DISTRICT JUDGE




        3
        See Earl v. Quality Corr. Health Care, et al., No. 19-1214-JDT-cgc (W.D. Tenn. Jan.
13, 2020) (dismissed for failure to state a claim).

                                                    7
